

113 S1800 ES: Bureau of Reclamation Transparency Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 1800IN THE SENATE OF THE UNITED STATESAN ACTTo require the Secretary of the Interior to submit to
		  Congress a report on the efforts of the Bureau of Reclamation to manage its
		  infrastructure assets. 1.Short
			 titleThis Act may be cited as the
			 Bureau of Reclamation Transparency
			 Act.2.FindingsCongress finds that—(1)the water resources infrastructure of the Bureau of Reclamation provides important benefits related
			 to irrigated agriculture, municipal and industrial water, hydropower,
			 flood control, fish and wildlife, and recreation in the 17 Reclamation
			 States;(2)as of 2013, the combined replacement value of the infrastructure assets of the Bureau of
			 Reclamation was $94,500,000,000;(3)the majority of the water resources infrastructure facilities of the Bureau of Reclamation are at
			 least 60 years old;(4)the Bureau of Reclamation has previously undertaken efforts to better manage the assets of the
			 Bureau of Reclamation, including an annual review of  asset maintenance
			 activities of the Bureau of Reclamation known as the  Asset Management Plan; and(5)actionable information on infrastructure conditions at the asset level, including information on
			 maintenance needs at individual
			 assets due to aging infrastructure, is needed for Congress to conduct
			 oversight of Reclamation facilities and meet the needs of the public.3.DefinitionsIn this Act:(1)Asset(A)In generalThe term asset means any of the following assets that are used to achieve the mission of the Bureau of
			 Reclamation to
			 manage, develop, and protect water and related resources in an
			 environmentally and economically sound manner in the interest of the
			 people of the United States:(i)Capitalized facilities, buildings, structures, project features, power
			 production equipment, recreation facilities, or quarters.(ii)Capitalized and noncapitalized heavy equipment and other
			 installed equipment.(B)InclusionsThe term asset includes assets described in subparagraph (A) that are considered to be mission critical.(2)Asset Management ReportThe term Asset Management Report means—(A)the annual plan prepared by the Bureau of Reclamation known as the Asset Management Plan; and(B)any publicly available information relating to the plan described in subparagraph (A) that 
			 summarizes the efforts of the Bureau of Reclamation to evaluate and manage
			 infrastructure assets of the Bureau of Reclamation.(3)Major repair and rehabilitation needThe term major repair and rehabilitation need means major nonrecurring maintenance at a Reclamation facility, including maintenance related to
			 the safety of dams, extraordinary  maintenance of dams, deferred major
			 maintenance activities, and all other significant repairs and
			 extraordinary maintenance.(4)Reclamation
			 facilityThe term Reclamation facility means each of the
			 infrastructure assets that are owned by the Bureau of Reclamation 
			 at a Reclamation project.(5)Reclamation projectThe term Reclamation project means a project that is owned by the Bureau of Reclamation, including all reserved works and
			 transferred works owned by the Bureau of Reclamation.(6)Reserved worksThe term reserved works means buildings, structures, facilities, or equipment that are owned by the Bureau of Reclamation
			 for which
			 operations and maintenance are performed by employees of the Bureau of
			 Reclamation or through a contract entered into by the Bureau of
			 Reclamation, regardless of  the source of funding for the operations and
			 maintenance.(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.(8)Transferred worksThe term transferred works means a Reclamation facility at which operations and maintenance of the facility is carried out by
			 a
			 non-Federal entity under the provisions of a formal operations and
			 maintenance transfer contract or other legal agreement with the Bureau of 
			 Reclamation.4.Asset management
			 report enhancements for reserved works(a)In
			 generalNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to
			 Congress an Asset Management Report
			 that—(1)describes the efforts of the Bureau of Reclamation—(A)to maintain in a reliable manner all reserved works at Reclamation facilities; and(B)to standardize and streamline data reporting and processes across regions and areas for the purpose
			 of maintaining reserved works at Reclamation facilities; and(2)expands on the information otherwise provided in an Asset Management Report, in accordance with
			 subsection (b).(b)Infrastructure
			 Maintenance Needs Assessment(1)In
			 generalThe Asset Management Report submitted under subsection (a) shall
			 include—(A)a detailed
			 assessment of major repair and rehabilitation needs for all reserved works
			 at all Reclamation
			 projects;
			 and(B)to the extent
			 practicable, an itemized list of  major repair and rehabilitation needs of
			 individual Reclamation facilities at each Reclamation project.(2)InclusionsTo
			 the extent practicable, the itemized list of major repair and
			 rehabilitation needs under paragraph (1)(B) shall include—(A)a budget level cost estimate
			 of the appropriations needed to complete each item; and(B)an assignment of a categorical rating for each item, consistent with paragraph
			 (3).(3)Rating requirements(A)In generalThe system for assigning ratings  under paragraph (2)(B) shall be—(i)consistent with existing uniform categorization systems  to inform the annual budget process and
			 agency requirements; and(ii)subject to the guidance and instructions issued under subparagraph (B).(B)GuidanceAs soon as practicable after the date of enactment of this Act, the Secretary shall issue
			 guidance that describes the applicability of the rating system
			 applicable under paragraph (2)(B) to Reclamation facilities.(4)Public
			 availabilityExcept as provided in paragraph (5), the Secretary
			 shall make publically available, including on the Internet, the Asset
			 Management Report
			 required
			 under subsection (a).(5)ConfidentialitySubject to the discretion of the Secretary,  the Secretary may exclude from the public version of
			 the Asset Management Report made available under paragraph (4) any
			 information that the
			 Secretary identifies as sensitive or classified, but shall make
			 available to the Committee on Energy and Natural Resources of the Senate
			 and
			 the Committee on Natural Resources of the House of Representatives a
			 version of
			 the report containing the sensitive or classified information.(c)UpdatesNot later than 2 years after the date on which the Asset Management Report is submitted under
			 subsection (a) and
			 biennially thereafter, the Secretary shall update the Asset Management
			 Report, subject to
			 the requirements of section 5(b)(2).(d)ConsultationThe Secretary shall consult with the Secretary of the Army (acting through the Chief of Engineers)
			 to the extent that the consultation would assist the Secretary in
			 preparing the Asset Management Report under subsection (a) and updates to
			 the Asset Management Report under
			 subsection (c).5.Asset management report enhancements for transferred works(a)In generalThe Secretary shall coordinate with the non-Federal entities responsible for the operation and
			 maintenance of transferred works in developing reporting requirements for
			 Asset Management Reports with respect to the condition of, and planned
			 maintenance for,	 transferred works
			 that are similar to the reporting requirements described in section 4(b).(b)Guidance(1)In generalAfter considering input from water and power contractors of the Bureau of Reclamation, the
			 Secretary shall develop and implement a rating system for transferred
			 works that incorporates, to the maximum extent practicable, the rating
			 system for reserved works developed under section 4(b)(3).(2)UpdatesThe ratings system developed under paragraph (1) shall be included in the
			 updated Asset Management Reports under section 4(c).6.OffsetNotwithstanding any other provision of law, in the case of the project authorized by section 1617
			 of the Reclamation Projects Authorization and Adjustment Act of 1992 (43
			 U.S.C. 390h–12c), the maximum amount of the Federal share of the cost of
			 the project under section 1631(d)(1) of that Act (43 U.S.C. 390h–13(d)(1))
			 otherwise available as of the date of enactment of this Act shall be
			 reduced by $2,000,000.Passed the Senate December 16, 2014.Secretary